 


 HR 6890 ENR: To extend the waiver authority for the Secretary of Education under section 105 of subtitle A of title IV of division B of Public Law 109–148, relating to elementary and secondary education hurricane recovery relief, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6890 
 
AN ACT 
To extend the waiver authority for the Secretary of Education under section 105 of subtitle A of title IV of division B of Public Law 109–148, relating to elementary and secondary education hurricane recovery relief, and for other purposes. 
 
 
1.Extension of waiver authority to ease fiscal burdensSection 105 of subtitle A of title IV of division B of Public Law 109–148 (119 Stat. 2797) is amended— 
(1)in the second sentence of subsection (b), by striking 2008 and inserting 2009; and  
(2)in subsection (c)(2), by striking for fiscal year 2006 or 2007 and inserting for any fiscal year. 
2.Hold harmless for local educational agencies serving major disaster areasIn the case of a local educational agency that serves an area in which the President has declared that a major disaster exists in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), related to severe storms, tornadoes, or flooding in the Midwest or hurricanes in the Gulf of Mexico in calendar year 2008, the amount made available for such local educational agency under each of sections 1124, 1124A, 1125, and 1125A of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333, 6334, 6335, and 6337) for fiscal year 2009 shall be not less than the amount made available for such local educational agency under each of such sections for fiscal year 2008. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
